Wade, C. J.
The sole question before us for determination is whether or not the trial court erred in refusing bail in a criminal case. The granting or refusal of bail in criminal cases is a matter resting in the sound discretion of the court, to be exercised or not, according to the facts of each particular case. Corbett v. State, 24 Ga. 392. “The exercise of this discretion at common law *714depended to some extent npon the gravity of the offense, bail being more readily granted in cases involving misdemeanors than in those involving felonies.” Vanderford v. Brand, 126 Ga. 67, 69 (54 S. E. 822, 9 Ann. Cas. 617). “Before this conrt will interfere to control the judgment of the court below in a matter resting solely in its discretion, it must be made to appear that it has been exercised in an arbitrary, unjust and oppressive manner. In other words, that such discretion has been flagrantly abused.” Lester v. State, 33 Ga. 192, 194. See also Jernigan v. State, 118 Ga. 307 (45 S. E. 411).
The defendant was found guilty of a misdemeanor and his application for bail was refused pending the determination of his motion for a new trial. “There is a wide difference in the situation of a person accused of crime before and after he is convicted. . . After he has been tried and convicted, there is no longer any presumption that he is innocent. On the contrary, if he seeks to obtain a new trial, the presumption is in favor of the legality of the conviction, and the burden of showing error is upon him.” Vanderford v. Brand, supra, 70. Though the discretion of the conrt in granting bail after conviction is exercised more freely in misdemeanor eases than in felonies (3 Am. Eng. Enc. Law (2d ed.),, 675), under the recitals in the order of the judge refusing bail in this case it does not appear that he abused the discretion vested in him by his Refusal to admit the defendant to bail after conviction. See Maddox v. State, ante, 712. Judgment affirmed.